DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/08/2021, with respect to claims 1-20 rejected under 35 U.S.C. 101 as claiming the same invention as claims 1-20 of U.S. Pat. 10,616,082 have been fully considered and are persuasive.  Examiner notes that amended independent claims 1, 11, and 32 recite “a threshold crossing function performed at the NM”, which is a limitation not anticipated by the claims of the patent.  Accordingly, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5, 6, 9-11, and 26-37 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0063]-[0066], [0077]-[0080], Fig. 5 and 8, and recited in independent claims 1, 11, and 32, in particular comprising:
determining whether to initiate a network services (NS) lifecycle management (LCM) operation with a network functions virtualization orchestrator (NFVO) based on one or more of:
a detection of a threshold crossing by the threshold crossing function using the first PM data; and
the first PM data (claim 1; similarly recited in claims 11 and 32).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441